                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  GREGORY A. CAUDILL,                          )
                                               )
               Plaintiff,                      )
                                               )
  v.                                           )      No.    2:19-CV-183-TAV-CRW
                                               )
  ERIC RICE,                                   )
                                               )
               Defendant.                      )


                               MEMORANDUM OPINION

        Defendant Eric Rice has filed a motion for summary judgment seeking dismissal of

  this pro se prisoner’s complaint for violation of 42 U.S.C. § 1983 based on Plaintiff’s

  failure to cooperate in discovery [Doc. 23]. On December 15, 2020, the Court entered an

  order requiring Plaintiff to show cause why the motion should not be granted [Doc. 25].

  Plaintiff has failed to file a response to Defendant’s summary judgment motion or the show

  cause order, and the deadline to respond to each has passed. See E.D. Tenn. L.R. 7.1. Upon

  consideration of the parties’ pleadings, the competent summary judgment evidence, and

  the applicable law, the Court finds that summary judgment should be GRANTED, and this

  action should be DISMISSED.

  I.    ALLEGATIONS AGAINST DEFENDANT

        Plaintiff was allowed to proceed in forma pauperis in this action on a claim that

  Correctional Officer Eric Rice (“Defendant”) subjected Plaintiff to excessive force while

  Plaintiff was an inmate at the Hamblen County Jail [See, e.g., Docs. 4 and 5].




Case 2:19-cv-00183-TAV-CRW Document 26 Filed 02/08/21 Page 1 of 6 PageID #: 132
  II.    PROCEDURAL HISTORY

         After Defendant was served and a scheduling order was entered, Defendant began

  the process of discovery. On July 27, 2020, Defendant served interrogatories, requests for

  admission, and requests for production of documents on Plaintiff [Doc. 18; Doc. 24].

  Documentation from the United States Postal Service (“USPS”) indicates that the

  discovery was delivered to Plaintiff’s address of record on August 10, 2020 [Doc. 24 pp.

  17–19]. Plaintiff failed to respond to any of the requests for admission contained in the

  discovery requests [Doc. 24].

         On October 5, 2020, counsel for Defendant received Plaintiff’s unsigned responses

  to the written discovery [Doc. 24 pp. 22–28]. Plaintiff then filed a signed Notice with the

  Court stating that he “filled out” and “returned” the discovery to defense counsel [Doc.

  22]. However, Plaintiff’s returned document is void of any answer or response to any

  interrogatory, request for admission, or request for production of documents [Doc. 24 pp.

  22–28]. Instead, the discovery was returned as submitted with Plaintiff’s handwritten note

  stating that “everything [he] put in [his] lawsuit is the total truth” [Doc. 30].

         Subsequently, the Court issued an order advising Plaintiff that he could not resist

  summary judgment merely by reference to his pleadings and further advising him that

  failure to cooperate in discovery could result in the statements and facts proposed by

  Defendant being admitted by Plaintiff [Doc. 25]. Despite this warning, Plaintiff has failed

  to respond to the order or otherwise communicate with the Court.




                                                 2


Case 2:19-cv-00183-TAV-CRW Document 26 Filed 02/08/21 Page 2 of 6 PageID #: 133
  III.   SUMMARY JUDGMENT STANDARD

         Summary judgment is proper only when the pleadings and evidence, viewed in a

  light most favorable to the nonmoving party, illustrate that no genuine issue of material

  fact exists, and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

  Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A fact is deemed “material” if

  resolving that fact in favor of one party “might affect the outcome of the suit under the

  governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To establish

  an entitlement to summary judgment, the moving party must demonstrate that the

  nonmoving party cannot establish an essential element of his case for which he bears the

  ultimate burden of proof at trial. Celotex, 477 U.S. at 322; Moore v. Philip Morris Cos.,

  Inc., 8 F.3d 335, 339 (6th Cir. 1993).

         Once the motion is properly supported with competent evidence, the nonmovant

  must show that summary judgment is inappropriate by setting forth specific facts showing

  that there is a genuine issue for trial. Celotex, 477 U.S. at 323; Anderson, 477 U.S. at 249.

  If the “evidence is such that a reasonable jury could return a verdict for the nonmoving

  party,” then there is a genuine dispute as to a material fact. Anderson, 477 U.S. at 248. If

  no proof is presented, however, the Court does not presume that the nonmovant “could or

  would prove the necessary facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

  1994) (citing Lujan v. Nat’l Wildlife Fed’n., 497 U.S. 871, 888 (1990)).




                                                3


Case 2:19-cv-00183-TAV-CRW Document 26 Filed 02/08/21 Page 3 of 6 PageID #: 134
  IV.    DISCUSSION

         Rule 36 of the Federal Rules of Civil Procedures states, in part, that “[a] matter is

  admitted unless, within 30 days after being served, the party to whom the request is directed

  serves on the requesting party a written answer or objection addressed to the matter and

  signed by the party or its attorney.” Fed. R. Civ. P. 36(a)(3). Failure to timely respond to

  requests for admissions is also ground for granting summary judgment, because the

  statements are admitted and conclusively established by operation of the Federal Rules.

  See Goodson v. Donahoe, No. 3:13-cv-487, 2015 WL 8179668, at *4 (M.D. Tenn. Dec. 7,

  2015) (citing Coal Creek Mining & Mfg. Co v. James River Coal Service Co., 11 F. App’x

  548 (6th Cir. 2001); Heller Fin., Inc. v. Pandhi, Nos. 88-6020, 88-6037, 1999 WL 136091

  (6th Cir. Nov. 9, 1989)). Here, because Plaintiff has failed to properly or adequately

  respond to the discovery requests, the requests for admission included in Defendant’s first

  set of written discovery have been admitted as a matter of law by operation of Rule

  36(a)(3). These statements and facts conclusively establish that there is no genuine issue

  of material fact underlying Plaintiff’s § 1983 claims, and therefore, Plaintiff cannot support

  his claims against Defendant. Defendant is entitled to summary judgment.

         Alternatively, the Court notes that Rule 37(b) and Rule 41(b) of the Federal Rules

  of Civil Procedure each provide that dismissal is an appropriate sanction for failure to

  comply with a Court order. See Fed. R. Civ. P. 37(b)(2)(A)(v) and Fed. R. Civ. P. 41(b).

  Under either provision, the Court considers four factors when considering dismissal:

         (1) whether the party’s failure is due to willfulness, bad faith, or fault;
         (2) whether the adversary was prejudiced by the dismissed party’s conduct;

                                                4


Case 2:19-cv-00183-TAV-CRW Document 26 Filed 02/08/21 Page 4 of 6 PageID #: 135
         (3) whether the dismissed party was warned that failure to cooperate could
         lead to dismissal; and (4) whether less drastic sanctions were imposed or
         considered before dismissal was ordered.

  Mager v. Wisconsin Central Ltd., 924 F.3d 831, 837 (6th Cir. 2019) (addressing dismissal

  for failure to comply with discovery obligations); Knoll v. Am. Tel. & Tel. Co., 176 F.3d

  359, 363 (6th Cir. 1999) (addressing dismissal for failure to prosecute under Rule 41(b)).

         As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply

  with the Court’s show cause order is due to Plaintiff’s willfulness and/or fault.

  Specifically, Plaintiff refused to participate in discovery, resulting in this Court issuing an

  order requiring Plaintiff to do so [See Doc. 25]. Thereafter, Plaintiff failed to respond to

  the Court’s show cause order or correct the deficient discovery responses.

         Second, the Court finds that Plaintiff’s failure to comply with the Court’s order has

  prejudiced Defendant, who has spent significant time and resources attempting to conduct

  discovery with an uncooperative Plaintiff.

         Third, the Court specifically warned Plaintiff in its show cause order that the Court

  would dismiss this case if Plaintiff failed to comply with that order [Doc. 25].

         Finally, the Court finds that alternative sanctions would not be effective. Plaintiff

  was a prisoner proceeding proceed in forma pauperis [Doc. 4], and he has wholly

  disregarded the Court’s warnings that he must comply with the ordered discovery [Doc.

  25]. On balance, the Court finds that the factors weigh in favor of dismissal.




                                                5


Case 2:19-cv-00183-TAV-CRW Document 26 Filed 02/08/21 Page 5 of 6 PageID #: 136
  V.    CONCLUSION

        For the foregoing reasons, Defendant’s motion for summary judgment [Doc. 23]

  will be GRANTED, and this action will be DISMISSED WITH PREJUDICE.

        Further, the Court CERTIFIES that any appeal from this decision would not be

  taken in good faith, and that Plaintiff should be DENIED leave to proceed in forma

  pauperis on any subsequent appeal.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                          6


Case 2:19-cv-00183-TAV-CRW Document 26 Filed 02/08/21 Page 6 of 6 PageID #: 137
